ToübaííCE, J.
The real, and substantially the only, controverted question in this case, relates to the validity of the conveyance made by the husband to his wife on the 30th day of January, 1895, and many of the facts found and matters stated in the report of the committee have little or no bearing upon the settlement of this question. The decisive facts in the case are few in number and may be thus stated and summarized: The real estate so conveyed was worth, when conveyed, $3,000 over and above the mortgage upon it, and it was all the real estate that the husband then owned. Aside from this real estate, the property of the husband consisted of his fixtures in the saloon, which a year later *85were inventoried for a very small snm, Ms stock of goods m the saloon, Ms State license to sell liquors, and the good will of the business; found by the committee to be worth about $1,000 m the whole. He then owed a little over $1,800. The conveyance was made without consideration, and was clearly a mere gift to his wife. It was made without actual intent to defraud his creditors, and for the reasons stated in the report. It was made in view of the fact that he was still to contmue in business and to contract liabilities therein as before. At the time it was made the husband was indebted, and that indebtedness in whole or in part, down to the time of Ms insolvency, remained continuous and unbroken. With the property conveyed in Ms hands he was solvent and able to pay all Ms debts; without it he was insolvent and unable to pay his debts. These are the decisive facts in the case, and their legal effect and operar tion are not altered in the least by the other facts found.
Notwithstanding the special facts so found, it remains true that the conveyance in question withdrew from the creditors of the husband and gave to the wife for nothing, more than three fourths in value of the husband’s properly available for his debts. It left in him only certain personal properly, not only insufficient then for the payment of what he owed, but constantly decreasing in quantity and constantly diminishing in value. It was an unreasonable conveyance under the circumstances; it left the husband unable to pay his debts, and it was made without consideration. This being so, it is of no consequence, so far as creditors are concerned, that it was made with no actual intent to defraud them. The effect of it upon them is substantially the same as if it had been made fraudulently in fact. It gave to the wife for nothing that wMch the law regards as belonging to the creditors, and under our law a debtor may not do tMs even though he acts in good faith, with no intention to prejudice such creditors. Such a conveyance, as against such creditors,' is void, and may be appropriated by them in payment of their debts in the manner provided by law. Salmon v. Bennett, 1 Conn. 525; Whittlesey v. McMahon, 10 id. 137; Redfield v. Buck, *8685 id. 328; Paulk v. Cooke, 39 id. 566; Freeman v. Burnham, 36 id. 469; Barbour v. Conn. Mut. Life Ins. Co., 61 id. 240; Trumbull v. Hewitt, 62 id. 448.
The trastee in insolvency might have proceeded to have this conveyance set aside for the benefit of creditors, but he made no attempt to do it, though in effect requested to do so by one of the creditors; and he made his final settlement with the Court of Probate without attempting to avail himself of the property in any way. Upon the facts found upon this point the plaintiff is clearly entitled to proceed against this property. Filley v. King, 49 Conn. 211.
Upon the facts found in this case we think the conveyance made by the husband to the wife is void as against the plaintiff, and' that the plaintiff is entitled to a decree of foreclo sure as prayed for.
There is error in the judgment complained of and it is set aside, and the cause remanded to the trial court to be proceeded with according to law.
In this opinion the other judges concurred.